This case comes here on appeal from the action of the State Board of Equalization at its session on the 1st day of May, 1912, at which time it raised the assessed valuation of the property of the Central Light   Fuel Company, a corporation, for the year 1912, from $116,648.88 to $173,697.88. For convenience, the corporation will be designated herein as plaintiff in error, and the State Board of Equalization the defendant in error.
Under the rule laid down by the Supreme Court in Re Western Union Telegraph Company, 29 Okla. 483, 118 P. 376, there is no provision in the act providing for appeals from the action of the State Board of Equalization to the Supreme Court for preserving the evidence heard by the board and certifying the same to this court, and this case was tried de novo before a referee duly appointed by the court, with directions to report his findings of fact and conclusions of law.
Within the time required by law the plaintiff in error filed its exceptions to the action of the defendant in error and served notice of appeal to this court.
The record shows that this case was filed in this court on the 25th day of June, 1912. On the 27th day of April, 1915, the court entered an order appointing R.E. Gish as referee to hear the evidence and report his findings of facts and conclusions of law to this court, *Page 409 
which was accordingly done, on the 22d day of July, 1915. The report of the referee affirmed the action of the defendant in error in every particular.
To the report of the referee counsel for plaintiff in error filed exceptions. More than two months have passed since the report of the referee, with exceptions attached, was filed, and no briefs or arguments have been filed or submitted; in fact, counsel for plaintiff in error stated to the writer hereof that they did not intend to file briefs.
We have carefully examined the record, including the report of the referee, and are of the opinion that the findings of fact are fully supported by the evidence, and we find no error in the conclusions of law reported.
The report of the referee should be approved, and the action of the State Board of Equalization affirmed.
By the Court: It is so ordered.